 


110 HCON 131 IH: Commemorating the 40th anniversary of the reunification of Jerusalem.
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 131 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2007 
Mr. Wilson of South Carolina (for himself and Mr. Pence) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Commemorating the 40th anniversary of the reunification of Jerusalem. 
 
 
Whereas for 3,000 years Jerusalem has been the focal point of Jewish religious devotion; 
Whereas there has been a continuous Jewish presence in Jerusalem for three millennia and a Jewish majority in the city since the 1840s; 
Whereas the once thriving Jewish majority of the historic Old City of Jerusalem was driven out by force during the 1948 Arab-Israeli War; 
Whereas, from 1948 to 1967, Jerusalem was a divided city, and Israeli citizens of all faiths, as well as Jewish citizens of all states, were denied access to holy sites in the area controlled by Jordan; 
Whereas, in 1967, Jerusalem was reunited by Israel during the conflict known as the Six Day War; 
Whereas, since 1967, Jerusalem has been a united city, and persons of all religious faiths have been guaranteed full access to holy sites within the city; 
Whereas this year marks the 40th year that Jerusalem has been administered as a unified city, in which the rights of all faiths have been respected and protected; 
Whereas each sovereign country, under international law and custom, has the right to designate its own capital; 
Whereas this year marks the 59th anniversary of Israel’s independence; 
Whereas Jerusalem is the seat of the Government of Israel, including the President, Parliament, and the Supreme Court; 
Whereas the United States maintains its embassy in the functioning capital of every country except in the case of Israel, a friend and strategic ally of the United States; 
Whereas the Jerusalem Embassy Act of 1995 (Public Law 104–45), which became law on November 8, 1995, states as a matter of United States policy that Jerusalem should remain the undivided capital of Israel; and 
Whereas the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228) directs that the Secretary of State shall, upon the request of a citizen or a citizen’s legal guardian, record the place of birth of a United States citizen born in the city of Jerusalem as Israel: Now, therefore, be it 
 
That Congress— 
(1)congratulates the residents of Jerusalem and the people of Israel on the 40th anniversary of the reunification of that historic city; 
(2)congratulates the people of Israel on the 59th anniversary of their independence; 
(3)strongly believes that Jerusalem must remain an undivided city in which the rights of every ethnic and religious group are protected as they have been by Israel during the past 40 years; 
(4)calls upon the President and the Secretary of State to repeatedly affirm publicly, as a matter of United States policy, that Jerusalem must remain the undivided capital of the State of Israel; 
(5)strongly urges the President to discontinue the waiver contained in the Jerusalem Embassy Act of 1995 (Public Law 104–45), immediately implement the provisions of that Act, and begin the process of relocating the United States Embassy in Israel to Jerusalem; 
(6)further urges United States officials to refrain from any actions that contradict United States law on this subject; and 
(7)reaffirms Israel’s right to take necessary steps to prevent any future division of Jerusalem. 
 
